Title: From Alexander Hamilton to James McHenry, 30 July 1798
From: Hamilton, Alexander
To: McHenry, James



Philad July 30. 1798
My Dear McHenry

Scruples of delicacy have occasionned me to hesitate about offering to you certain ideas which it appears to me on mature reflection cannot be witheld consistently either with friendship to you or regard to the service. They are these—
I observe you plunged in a vast mass of details. I know from experience that it is impossible for any man whatever be his talents or diligence to wade through such a mass without neglecting the most material things and attaching to his operations a feebleness and sloth of execution. It is essential to the success of the Minister of a great Department that he subdivide the objects of his care, distribute them among competent assistants and content himself with a general but vigilant superintendence. This course is particularly necessary when an unforeseen emergency has suddenly accumulated a number of new objects to be provided for and executed.
Hence you will give me leave in all the frankness of friendship to express to you an opinion, that you will do well to call effectually to your aid the Inspector General, and likewise Major General Knox, and to charge them with the management of particular branches of the service. You already contemplate & very properly that the Inspector General shall occupy himself in preparing a system of tactics and discipline. But will it not be expedient & natural to charge him also with superintending the Recruiting service? and may he not be made auxiliary in other ways to the business of the Department? General Knox if he can be drawn to the seat of Governt may be rendered extensively useful especially in whatever relates to the Artillery branch.
But you will perceive that ideas of this sort presuppose an abandonment of the plan of suspending the emoluments of these Officers. They cannot afford to give their time and attention without compensation. As to myself, I must be free to confess that this is utterly impossible. I have the less embarrassment in making the declaration because it must be obvious that the plan is against my pecuniary interest. Serious occupation in my military office must involve the relinquishment substantially of my profession and the exchange of from three to four thousand pounds a year, from the law, for the compensation of Inspector General is evidently but a sorry bargain.
Yrs. truly

A H
J McHenry Esq.

